Order entered August 27, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00835-CV

                   ECLAT PRIVATE EQUITY, INC. ET AL., Appellants

                                              V.

                                 HASSAN PARSA, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-05093

                                          ORDER
       The Court REINSTATES the appeal.

       On August 15, 2014, we abated the appeal due to the filing of bankruptcy by appellee. In

response to our August 12, 2015 letter inquiring about the status of the bankruptcy proceedings,

we received correspondence stating that the bankruptcy court has confirmed appellee’s Plan of

Reorganization and the appeal may proceed.

       At the time the appeal was abated, the record and briefs had been filed. Accordingly, we

DIRECT the Clerk to set the case at issue as of the date of this order. The appeal will be

submitted in due course.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE